                                   UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA


DWIGHT HORTON                                                        CIVIL ACTION

VERSUS                                                               NO. 19-272-JWD-EWD

RICKEY DEAN FISHER,
TRAVELERS INSURANCE COMPANY,
TRANSPORT RISK SOLUTIONS
RISK RETENTION GROUP, LLC,
ST. PAUL FIRE & MARINE
INSURANCE COMPANY, AND KLLM
TRANSPORT SERVICES, LLC


                                        NOTICE AND ORDER

         This is a civil action involving claims for damages asserted by Dwight Horton (“Plaintiff”)

based upon the injuries he allegedly sustained on December 7, 2017 in a motor vehicle accident

that occurred in Iberville Parish, Louisiana when Horton was allegedly forced off of the road by

an 18-wheeler 1 driven by Defendant Rickey Dean Fisher (“Fisher”) and owned by Fisher’s

employer, KLLM Transport Services, LLC (“KLLM”) (the “Accident”). 2 On December 5, 2018,

Plaintiff filed his Petition for Personal Injuries and Damages (“Petition”) against Fisher, KLLM,

and the insurers of the vehicle, Travelers Insurance Company (“Travelers”), Transport Risk

Solutions Risk Retention Group, LLC (“Transport Risk”), and St. Paul Fire & Marine Insurance

Company (“St. Paul”), in the Eighteenth Judicial District Court for the Parish Iberville. In the

Petition, Plaintiff alleges that he suffered personal injuries due to Fisher’s negligence in causing

the Accident, including crashing head-on into a tree. 3 Plaintiff also alleges that KLLM is



1
  R. Doc. 1-6, p. 2.
2
  R. Doc. 1-4, ¶¶ 4-6, 8.
3
  R. Doc. 1-4, ¶¶ 1-2, 4, 11-12.
vicariously liable for Fisher’s misconduct because Fisher was in the course and scope of his

employment at the time of the Accident and that all Defendants are jointly liable to Plaintiff. 4

           On May 3, 2019, Defendants Transport Risk and KLLM (collectively, “Removing

Defendants”) 5 removed the matter to this Court, asserting that this Court has diversity jurisdiction

pursuant to 28 U.S.C. § 1332. 6 However, Removing Defendants have not shown that complete

diversity exists or that the amount in controversy is met because their allegations are deficient, as

set forth below.

           Citizenship of the Corporate Defendants

           The Notice of Removal makes the following allegations regarding the citizenship of the

parties:

           12) Plaintiff, Dwight Horton, is a person of full age of majority and is a
           Louisiana citizen.


           13) Defendant, Rickey Dean Fisher, is a person of full age of majority who
           is domiciled in and a citizen of Oklahoma City, in the State of Oklahoma.


           14) Defendant, Travelers Insurance Company, a foreign corporation, with
           its domiciliary address at One Tower Square, Hartford, Connecticut 06183,
           and who is considered a citizen of the State of Connecticut.


           15) Defendant, Transport Risk Solutions Risk Retention Group, LLC, a
           foreign insurance corporation, with a domiciliary address of 146 Fairchild




4
  R. Doc. 1-4, ¶¶ 2, 6, 8-10.
5
  Removing Defendants assert that there is no record of service on Fisher and St. Paul, but that Travelers was served
on December 19, 2018. R. Doc. 1, ¶¶ 2-3, 5, 20-21, 23. Removing Defendants aver that they “have made their best
efforts to obtain consent of all other defendants in this matter for the filing of the removal of this matter….” Id. at ¶
28.
6
  R. Doc. 1, ¶¶ 18-19, 27.

                                                           2
         Street, Suite 135, Charleston, South Carolina, and who is considered a
         citizen of the State of South Carolina.

         16) Defendant, St. Paul Fire & Marine Insurance Company, a foreign
         corporation whose domiciliary address is One Two Square, Hartford
         Connecticut 06103, and who is considered a citizen of the State of
         Connecticut.

         17) Defendant, KLLM Transport Services, LLC, a foreign corporation
         whose domiciliary address is 1755 Wittington Place, Suite 300, Dallas,
         Texas 75234, and who is considered a citizen of the State of Texas. 7
         Proper information regarding the citizenship of all parties is necessary to establish the

Court’s diversity jurisdiction, as well as to make the determination required under 28 U.S.C. §

1441 regarding whether the case was properly removed to this Court. In the Notice of Removal,

citizenship has been adequately alleged as to Plaintiff and Defendant Fisher. 8                             However,

citizenship has not been adequately alleged with respect to any of the remaining Defendants in the

Notice of Removal.

         As set forth above, Travelers and St. Paul are each alleged to be “a citizen of the State of

Connecticut,” with a “domiciliary address” in Connecticut. 9 However, for purposes of diversity,

“A corporation is a citizen of its place of incorporation and its principal place of business.” 10 Thus,

to properly allege the citizenship of a corporation, a party must identify the place of incorporation

and the corporation’s principal place of business in accordance with the requirements of 28 U.S.C.

§ 1332(c). Removing Defendants’ citizenship allegations as to Travelers and St. Paul are deficient

because they fail to identify Travelers’ and St. Paul’s places of incorporation and principal places


7
  R. Doc. 1, ¶¶ 12-17 and see ¶¶ 1-6.
8
  R. Doc. 1, ¶¶ 12-13 and see ¶¶ 1-2 (asserting Plaintiff is a citizen of Louisiana and Fisher is a citizen of Oklahoma).
9
  R. Doc. 1, ¶¶ 14, 16.
10
   28 U.S.C. § 1332(c). See also Getty Oil, Div. of Texaco v. Ins. Co. of North America, 841 F.2d 1254, 1259 (5th Cir.
1988) (In diversity cases involving corporations, “allegations of citizenship must set forth the state of incorporation
as well as the principal place of business of each corporation.”).

                                                           3
of business (even to the extent Defendants intend the “domiciliary address” to be one or the other

of those). Removing Defendants must properly identify Travelers’ and St. Paul’s citizenship, i.e.,

identify their places of incorporation and principal places of business.

         Next, the name of Transport Risk is pled as “Transport Risk Solutions Risk Retention

Group, LLC”; however, Removing Defendants assert that Transport Risk is a “foreign insurance

corporation” “who is considered a citizen of the State of South Carolina” and has a “domiciliary

address” in South Carolina. 11 Likewise, the name of KLLM is pled as “KLLM Transport Services,

LLC”; however, Removing Defendants assert that KLLM is “a foreign corporation” “who is

considered a citizen of the State of Texas” with a “domiciliary address” in Texas. 12 It is thus

unclear whether Transport Risk and KLLM are limited liability companies or corporations. If they

are corporations, then Removing Defendants must plead both their places of incorporation and

their principal places of business, see the discussion above. However, if they are actually limited

liability companies (as their names suggest), then for purposes of diversity, “the citizenship of a

limited liability company is determined by the citizenship of all of its members.” 13 Thus, to

properly allege the citizenship of a limited liability company, a party must identify each of the

members of a limited liability company, and the citizenship of each member in accordance with

the requirements of 28 U.S.C. § 1332(a) and (c). The same requirement applies to any member of
                                                                                     14
a limited liability company which is also a limited liability company.




11
    R. Doc. 1, ¶¶ 4, 15 (emphasis added).
12
    R. Doc. 1, ¶¶ 6, 17 (emphasis added).
13
    Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).
14
   See Turner Bros. Crane and Rigging, LLC v. Kingboard Chemical Holding Ltd., 2007 WL 2848154, at *4 (M.D.
La. Sept. 24, 2007) (“[W]hen partners or members are themselves entities or associations, the citizenship must be
traced through however many layers of members or partners there may be, and failure to do [so] can result in dismissal
for want of jurisdiction.”) (citations omitted).

                                                          4
        Amount in Controversy

        Proper information regarding the amount in controversy is also necessary to establish the

Court’s diversity jurisdiction, as well as to make the determination required under 28 U.S.C. §

1441 regarding whether the case was properly removed to this Court. It is not clear from the

Notice of Removal, Petition, and exhibits attached thereto whether Plaintiff’s claims likely exceed

$75,000, exclusive of interests and costs. 15 Defendants acknowledge that Plaintiff’s Petition does

not state the amount of damages that Plaintiff seeks but rely on Plaintiff’s assertion in his Petition

that he “has a good faith belief that damages exceed $50,000.” 16 Plaintiff’s assertion was likely

made to establish that the threshold for a jury trial in the state court was met, and the presence of

that statement in light of Plaintiff’s omission of a concomitant La. C.C.P. art. 893(A)(1) stipulation

that his damages do not exceed the federal minimum is some evidence that the amount in

controversy may be met; standing alone, however, Plaintiff’s assertion that his damages exceed

$50,000 is not dispositive, 17 particularly considering Plaintiff’s related responses to discovery,

which are discussed below.

        Turning to the substantive allegations in the Petition, there is no information regarding the

actual injuries Plaintiff allegedly sustained as result of the Accident. Rather, Plaintiff only

generally alleges he “sustained personal injuries, which resulted from a head-on collision” and that

he “crash[ed] into a tree.” 18 These general allegations, without more, are insufficient to establish

the amount in controversy, as there is no indication of the type of injuries Plaintiff sustained, the

permanence of Plaintiff’s injuries, whether Plaintiff has sought treatment for the injuries, the

amount of Plaintiff’s lost wages, etc. Plaintiff also seeks damages for past, present, and future:


15
   See 28 U.S.C. §1332(a).
16
   R. Doc. 1, ¶ 8 and R. Doc. 1-4, ¶ 14.
17
   See, e.g., Raborn v. Con-Way Truckload, Inc., No. 15-2969, 2015 WL 6738599, at *3 (E.D. La. Nov. 4, 2015).
18
   R. Doc. 1-4, ¶¶ 4, 6.

                                                       5
pain and suffering, mental anguish, medical expenses, loss of earning capacity, loss of enjoyment

of life, and disability, as well as costs and interest. 19 However, “Courts have routinely held that

pleading general categories of damages, such as ‘pain and suffering, disability, lost wages, loss of

earning capacity, medical expenses, etc.,’ without any indication of the amount of the damages

sought, does not provide sufficient information for the removing defendant to meet his burden of

proving that the amount in controversy is satisfied under the ‘facially apparent’ test.” 20

         The Notice of Removal, which incorporates Plaintiff’s responses to discovery, 21 provides

some helpful information but it still fails to establish that the amount in controversy is met.

Specifically, Defendants assert that Plaintiff’s April 11, 2019 responses to discovery show that

Plaintiff seeks more than $75,000 in damages because Plaintiff stated that he has $25,390 22 in past

medical expenses, and Plaintiff’s medical records show that he has three bulging discs 23 and has

received injections, branch blocks, and radio frequency ablation. 24 However, general damages

awards for multiple bulging discs often (if not more often than not) do not exceed $30,000-

$45,000, even where the plaintiff is actually treated with steroid injections. 25 Furthermore, there


19
   R. Doc. 1-4, ¶¶ 2, 4, 6, 12, 15-16.
20
   Davis v. JK & T Wings, Inc., No. 11-501, 2012 WL 278728, at *3 (M.D. La. Jan. 6, 2012), and cases cited therein.
21
   While not pointed out by Removing Defendants, Plaintiff’s discovery responses indicate that Plaintiff generally
claims injuries to his “Lower back, mid back, and neck” and has sought treatment with Total Care Injury & Pain
Center and Louisiana Medical Center. R. Doc. 1-6, p. 3.
22
   Removing Defendants assert that the total is $22,390; however, Plaintiff’s response to Request No. 11 indicates that
the figure is $25,390. Compare R. Doc. 1, ¶ 11 to R. Doc. 1-6, p. 11.
23
   R. Doc. 1, ¶¶ 11, 26. However, Plaintiff’s medical records appear to indicate that Plaintiff may have four bulging
discs. See R. Doc. 1-6, p. 14.
24
   R. Doc. 1, ¶¶ 11, 26 citing R. Doc. 1-6, p. 11 and R. Doc. 1-6, pp. 13-18.
25
   Cole v. Mesilla Valley Transportation, No. 16-841, 2017 WL 1682561, at *5 (M.D. La. Mar. 15, 2017), report and
recommendation adopted, No. 16-841, 2017 WL 1684515 (M.D. La. May 1, 2017) citing Clement v. Carbon, 13-827
(La. App. 5 Cir. 4/9/14), 153 So.3d 460, 464 (affirming award of $30,000 in general damages for bulging disc at C5-
6); Moody v. Cummings, 09-1233 (La. App. 4 Cir. 4/14/10), 37 So.3d 1054, 1062 (affirming award of $45,000 in
general damages for minimal bulging at C2-3, C4-5, and C5-6, which appeared to be degenerative, and not traumatic
in origin, and pain for a period of 4 years); Mixter v. Wilson, 10-464 (La. App. 5 Cir. 12/14/10), 54 So.3d 1164, 1169
(increasing award for general damages to $30,000 where MRI revealed two ruptured discs and one bulging disc, and
plaintiff was treated with epidural steroid injections); Holford v. Allstate Ins. Co., 41,187 (La. App. 2 Cir. 6/28/06),
935 So.2d 758, 763 (affirming general damages award of $25,000 for “chronic back pain” where MRIs revealed mild
bulging discs at L1-2 and T11-12 likely aggravated by the accident); DiMaggio v. Williams, 04-1415 (La. App. 5 Cir.
3/29/05), 900 So.2d 1014, 1019 (affirming general damages award of $15,000 for two bulging discs); Orillac v.

                                                           6
is no indication that surgery has been recommended for Plaintiff, 26 the degree of permanence of

Plaintiff’s injuries, or whether Plaintiff is working/can work. 27 Additionally, Plaintiff’s response

to Removing Defendants’ Request for Admission of whether Plaintiff admits that the good faith

amount in dispute between the parties exceeds the jurisdictional minimum was that Plaintiff “Can

not answer at this time.” 28 It is not clear from this response whether Plaintiff cannot answer

because he does not believe his damages exceed $75,000 or because he does not know. 29

Regardless, a Plaintiff’s refusal to stipulate his damages are below the federal jurisdictional

minimum, while it may be considered, is not determinative of whether the amount in controversy

is met. 30 Based on the foregoing and taken as a whole, it is not apparent from either the Notice of

Removal or the Petition whether Plaintiff’s claims are likely to exceed $75,000, exclusive of

interest and costs.




Solomon, 33,701 (La. App. 2 Cir. 8/23/00), 765 So.2d 1185, 1190 (reducing general damages award to $30,000 where
MRI revealed minimal bulging of two discs and slight encroachment between vertebra); but see Locke v. Young,
42,703 (La. App. 2 Cir. 12/12/07), 973 So.2d 831, 847 (reducing award of $150,000 in general damages award for
two bulging discs to $75,000).
26
   Defendants’ authority, Parker v. Delta Well Surveyors, Inc., 00-1121 (La. App. 4 Cir. 5/2/01), 791 So.2d 717, is
distinguishable, as the plaintiff in Parker had two surgeries that arose out of his injuries at issue therein, as well as
other types of injuries, e.g., to head, back, right leg, right knee, rectal region, and prostate, for which multiple medical
providers provided treatment. Id. at. 719.
27
   Plaintiff’s purported economic losses resulting from the Accident are “[u]nknown at this time.” R. Doc. 1-6, p. 6.
28
   R. Doc. 1-6, p. 1. Plaintiff also stated in his interrogatory responses that the amount and type of damages that he
sustained in the Accident are “[u]nknown at this time.” Id. at. p. 21.
29
   Other discovery responses would suggest the latter. See e.g., “INTERROGATORY NO. 15: Please itemize and
describe any financial or economic losses which you have sustained or will sustain as a result of the accident which is
the subject of this litigation. ANSWER TO INTERROGATORY NO. 15: Unknown at this time but plaintiff reserve
[sic] the right to answer at a later date.” R. Doc. 1-6, p. 6. See also, INTERROGATORY NO. 21: Please itemize,
with specificity, the amount and type of damages which you claim to have sustained as a result of the incident which
is the subject of this lawsuit, which is the subject of this lawsuit [sic]. ANSWER TO INTERROGATORY NO. 21:
Unknown at this time but plaintiff reserve [sic] the right to answer at a later date. R. Doc. 1-6, p. 7.
30
   See Cole, 2017 WL 1682561, at *6 (“Finally, the record indicates that Plaintiffs refused to stipulate prior to removal
that each of the Plaintiffs’ claims did not exceed the jurisdictional amount. (R. Doc. 7-4). Plaintiffs did not have a
legal obligation to sign such a stipulation ‘and, therefore, [their] refusal to do so cannot [alone] be considered proof
by a preponderance of the evidence that the case is worth more than $75,000.’”). See also, Lipford v. Boehringer
Ingelheim Pharm., Inc., No. 13-2858, 2014 WL 458359, at *5 (W.D. La. Feb. 4, 2014) (Such a refusal “is but one
factor for the court to consider.”); and Lee v. Dillon, No. 12-1413, 2012 WL 3263882, at *3 (W.D. La. Aug. 8, 2012)
(“While not conclusive, the court does afford some weight to Plaintiff’s refusal to stipulate.”).

                                                             7
        Although Plaintiff has not filed a Motion to Remand, the Court sua sponte raises the issue

of whether it may exercise diversity jurisdiction in this matter, specifically whether the amount in

controversy requirement has been met. 31

        Accordingly,

        IT IS HEREBY ORDERED that, on or before May 16, 2019, Defendants KLLM

Transport Services, LLC (“KLLM”) and Transport Risk Solutions Risk Retention Group, LLC

shall file a motion to substitute their Notice of Removal 32 with a proposed pleading that is a

comprehensive amended Notice of Removal (i.e., includes all of Removing Defendants’ numbered

allegations, as revised, supplemented, and/or amended), which adequately alleges the citizenship

of all parties to establish that the Court has diversity jurisdiction over the case and which will

become the operative Notice of Removal in this matter without reference to any other document

in the record.

        IT IS FURTHER ORDERED that on or before May 23, 2019, Removing Defendants

shall file a memorandum and supporting evidence concerning whether the amount in controversy

requirement of 28 U.S.C. § 1332 is met.

        IT IS FURTHER ORDERED that on or before June 6, 2019, Plaintiff Dwight Horton

shall file either: (1) a Notice stating that Plaintiff does not dispute that Removing Defendants have

established the jurisdictional requirements of 28 U.S.C. § 1332; or (2) a Motion to Remand.




31
   See McDonal v. Abbott Laboratories, 408 F.3d 177, 182 n. 5 (5th Cir. 2005) (“[A]ny federal court may raise subject
matter jurisdiction sua sponte.”).
32
   R. Doc. 1.

                                                         8
The case will be allowed to proceed if jurisdiction is adequately established.

Signed in Baton Rouge, Louisiana, on May 9, 2019.



                                      S
                                      ERIN WILDER-DOOMES
                                      UNITED STATES MAGISTRATE JUDGE




                                         9
